DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-25 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 17-20 of US 11194551 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 6 and 17-20 of US 11194551 B2 contain all the limitations of instant application claims 2-25 (see mapping table below). Thus, claims 2-5 of the instant application are not patentably distinct from claims 1-3, 6 and 17-20 of US 11194551 B2 and, as such, are unpatentable for obviousness-type double patenting.
US 11194551 B2
Instant Application 17/509286
1. A method for configuring a first computer executable program, the method including: 


through a user interface, receiving information indicative of a source of data and a data target; 

displaying, in the user interface, a first prompt for a user to provide input to select a type of a process from among a set of multiple process types displayed in the user interface, each of the multiple process types corresponding to a respective second computer program, each second computer program configurable to receive data records, process data records, and output processed data records; 

responsive to receiving a selection of the type of process, displaying, in the user interface, a second prompt for information about one or more characteristics associated with a process of the selected type, wherein the second prompt is based on the selected type of process; 

through the user interface, responsive to the second prompt, receiving the information about the one or more characteristics associated with the process of the selected type; 

based on the received information indicative of the source of data and the data target, automatically assigning values to respective parameters of the first computer executable program to cause the first computer executable program to, when executed, receive data records from the source of data and output processed data records to the data target; and 

based on the selected type of process and the received information about the one or more characteristics of the process, automatically configuring the first computer executable program to reference a particular second computer program that is configurable to receive data records, process data records, and output processed data records, the configuring including: 

automatically identifying the particular second computer program to which the selected type of process corresponds; 

based on the received information about the one or more characteristics of the process, automatically determining values for each of one or more parameters of the particular second computer program, wherein values for parameters of a computer program define a behavior of the computer program when the computer program is executed; and 

automatically assigning the determined values to respective parameters of the particular second computer program to configure the second computer program with respect to receiving data records, processing data records, and outputting processed data records, wherein when the first computer executable program is executed, the assignment of the determined values to the respective parameters of the particular second computer program causes the particular second computer program to behave according to the characteristics of the process indicated by the received information.

2. (New) A method for configuring a first computer executable program, the method including: 





receiving, through a user interface, a selection of a type of a process from among a set of multiple process types displayed in the user interface, each of the multiple process types corresponding to a respective second computer program, each second computer program configurable to receive data records, process data records, and output processed data records; 

responsive to receiving the selection of the type of process, displaying, in the user interface, a prompt for information about one or more characteristics associated with a process of the selected type, wherein the prompt is based on the selected type of process; 

through the user interface, responsive to the prompt, receiving the information about the one or more characteristics associated with the process of the selected type; 












automatically configuring the first computer executable program to reference a particular second computer program that is configurable to receive data records, process data records, and output processed data records, the configuring including: 




automatically identifying the particular second computer program to which the selected type of process corresponds;

based on the received information about the one or more characteristics of the process, automatically determining values for each of one or more parameters of the particular second computer program, wherein values for parameters of a computer program define a behavior of the computer program when the computer program is executed; and 

automatically assigning the determined values to respective parameters of the particular second computer program to configure the second computer program with respect to receiving data records, processing data records, and outputting processed data records, wherein when the first computer executable program is executed, the assignment of the determined values to the respective parameters of the particular second computer program causes the particular second computer program to behave according to the characteristics of the process indicated by the received information.
2. The method of claim 1, in which the first computer executable program includes a first dataflow graph including one or more nodes representing data processing components and one or more links representing flows of data between the data processing components.
3. (New) The method of claim 2, in which the first computer executable program includes a first dataflow graph including one or more nodes representing data processing components and one or more links representing flows of data between the data processing components.

6. The method of claim 1, in which the second computer program includes a second dataflow graph including one or more nodes representing data processing components and one or more links representing flows of data between the data processing components.
4. (New) The method of claim 2, in which the second computer program includes a second dataflow graph including one or more nodes representing data processing components and one or more links representing flows of data between the data processing components.

17. The method of claim 1, including determining the second prompt based on the type of the process.
5. (New) The method of claim 2, including determining the prompt based on the type of the process.

18. The method of claim 1, wherein the process types of the set of multiple process types include one or more of a mapping process, a filter process, a deduplication process, an aggregation process, a replicate process, a normalization process, a partition and sort process, a change data capture process, and a join process.
6. (New) The method of claim 2, wherein the process types of the set of multiple process types include one or more of a mapping process, a filter process, a deduplication process, an aggregation process, a replicate process, a normalization process, a partition and sort process, a change data capture process, or a join process.

19. The method of claim 1, including automatically configuring the first computer executable program to reference the second computer program at runtime of the first computer executable program.
7. (New) The method of claim 2, including automatically configuring the first computer executable program to reference the second computer program at runtime of the first computer executable program.

20. The method of claim 1, in which automatically configuring the first computer executable program to reference the second computer program includes configuring the first computer executable program to execute the second computer program during execution of the first computer executable program.
8. (New) The method of claim 2, in which automatically configuring the first computer executable program to reference the second computer program includes configuring the first computer executable program to execute the second computer program during execution of the first computer executable program.

3. The method of claim 2, in which the first computer executable program includes a data source component and a data target component, and in which automatically assigning values to respective parameters of the first computer executable program comprises: 

assigning, to the data source component of the first computer executable program, a value for a parameter of the data source component, the value indicative of the source of data; and 

assigning, to the data target component of the first computer executable program, a value for a parameter of the data target component, the value indicative of the data target.
9. (New) The method of claim 2, in which the first computer executable program includes a data source component and a data target component, and in which automatically assigning values to respective parameters of the first computer executable program comprises: 

assigning, to the data source component of the first computer executable program, a value for a parameter of the data source component, the value indicative of the source of data; and 

assigning, to the data target component of the first computer executable program, a value for a parameter of the data target component, the value indicative of the data target.

1. A method for configuring a first computer executable program, the method including: 

through a user interface, receiving information indicative of a source of data and a data target; 

displaying, in the user interface, a first prompt for a user to provide input to select a type of a process from among a set of multiple process types displayed in the user interface, each of the multiple process types corresponding to a respective second computer program, each second computer program configurable to receive data records, process data records, and output processed data records; 

responsive to receiving a selection of the type of process, displaying, in the user interface, a second prompt for information about one or more characteristics associated with a process of the selected type, wherein the second prompt is based on the selected type of process; 

through the user interface, responsive to the second prompt, receiving the information about the one or more characteristics associated with the process of the selected type; 

based on the received information indicative of the source of data and the data target, automatically assigning values to respective parameters of the first computer executable program to cause the first computer executable program to, when executed, receive data records from the source of data and output processed data records to the data target; and 

based on the selected type of process and the received information about the one or more characteristics of the process, automatically configuring the first computer executable program to reference a particular second computer program that is configurable to receive data records, process data records, and output processed data records, the configuring including: 

automatically identifying the particular second computer program to which the selected type of process corresponds; 

based on the received information about the one or more characteristics of the process, automatically determining values for each of one or more parameters of the particular second computer program, wherein values for parameters of a computer program define a behavior of the computer program when the computer program is executed; and 

automatically assigning the determined values to respective parameters of the particular second computer program to configure the second computer program with respect to receiving data records, processing data records, and outputting processed data records, wherein when the first computer executable program is executed, the assignment of the determined values to the respective parameters of the particular second computer program causes the particular second computer program to behave according to the characteristics of the process indicated by the received information.

10. (New) A non-transitory computer readable medium storing instructions for causing a computing system to configure a first computer executable program, the instructions including instructions for causing the computing system to: 

receive, through a user interface, a selection of a type of a process from among a set of multiple process types displayed in the user interface, each of the multiple process types corresponding to a respective second computer program, each second computer program configurable to receive data records, process data records, and output processed data records; 

responsive to receiving the selection of the type of process, display, in the user interface, a prompt for information about one or more characteristics associated with a process of the selected type, wherein the prompt is based on the selected type of process; 

through the user interface, responsive to the prompt, receive the information about the one or more characteristics associated with the process of the selected type; 












automatically configure the first computer executable program to reference a particular second computer program that is configurable to receive data records, process data records, and output processed data records, the configuring including: 




automatically identifying the particular second computer program to which the selected type of process corresponds; 

based on the received information about the one or more characteristics of the process, automatically determining values for each of one or more parameters of the particular second computer program, wherein values for parameters of a computer program define a behavior of the computer program when the computer program is executed; and 

automatically assigning the determined values to respective parameters of the particular second computer program to configure the second computer program with respect to receiving data records, processing data records, and outputting processed data records, wherein when the first computer executable program is executed, the assignment of the determined values to the respective parameters of the particular second computer program causes the particular second computer program to behave according to the characteristics of the process indicated by the received information.

2. The method of claim 1, in which the first computer executable program includes a first dataflow graph including one or more nodes representing data processing components and one or more links representing flows of data between the data processing components.
11. (New) The non-transitory computer readable medium of claim 10, in which the first computer executable program includes a first dataflow graph including one or more nodes representing data processing components and one or more links representing flows of data between the data processing components.

6. The method of claim 1, in which the second computer program includes a second dataflow graph including one or more nodes representing data processing components and one or more links representing flows of data between the data processing components.
12. (New) The non-transitory computer readable medium of claim 10, in which the second computer program includes a second dataflow graph including one or more nodes representing data processing components and one or more links representing flows of data between the data processing components.

17. The method of claim 1, including determining the second prompt based on the type of the process.
13. (New) The non-transitory computer readable medium of claim 10, the instructions including instructions for causing the computing system to determine the prompt based on the type of the process.

18. The method of claim 1, wherein the process types of the set of multiple process types include one or more of a mapping process, a filter process, a deduplication process, an aggregation process, a replicate process, a normalization process, a partition and sort process, a change data capture process, and a join process.
14. (New) The non-transitory computer readable medium of claim 10, wherein the process types of the set of multiple process types include one or more of a mapping process, a filter process, a deduplication process, an aggregation process, a replicate process, a normalization process, a partition and sort process, a change data capture process, or a join process.

19. The method of claim 1, including automatically configuring the first computer executable program to reference the second computer program at runtime of the first computer executable program.
15. (New) The non-transitory computer readable medium of claim 10, the instructions including instructions for causing the computing system to automatically configure the first computer executable program to reference the second computer program at runtime of the first computer executable program.

20. The method of claim 1, in which automatically configuring the first computer executable program to reference the second computer program includes configuring the first computer executable program to execute the second computer program during execution of the first computer executable program.
16. (New) The non-transitory computer readable medium of claim 10, in which automatically configuring the first computer executable program to reference the second computer program includes configuring the first computer executable program to execute the second computer program during execution of the first computer executable program.

3. The method of claim 2, in which the first computer executable program includes a data source component and a data target component, and in which automatically assigning values to respective parameters of the first computer executable program comprises: 


assigning, to the data source component of the first computer executable program, a value for a parameter of the data source component, the value indicative of the source of data; and 

assigning, to the data target component of the first computer executable program, a value for a parameter of the data target component, the value indicative of the data target.
17. (New) The non-transitory computer readable medium of claim 10, in which the first computer executable program includes a data source component and a data target component, and in which automatically assigning values to respective parameters of the first computer executable program comprises:

assigning, to the data source component of the first computer executable program, a value for a parameter of the data source component, the value indicative of the source of data; and

 assigning, to the data target component of the first computer executable program, a value for a parameter of the data target component, the value indicative of the data target.

1. A method for configuring a first computer executable program, the method including: 


through a user interface, receiving information indicative of a source of data and a data target; 

displaying, in the user interface, a first prompt for a user to provide input to select a type of a process from among a set of multiple process types displayed in the user interface, each of the multiple process types corresponding to a respective second computer program, each second computer program configurable to receive data records, process data records, and output processed data records; 

responsive to receiving a selection of the type of process, displaying, in the user interface, a second prompt for information about one or more characteristics associated with a process of the selected type, wherein the second prompt is based on the selected type of process; 

through the user interface, responsive to the second prompt, receiving the information about the one or more characteristics associated with the process of the selected type; 

based on the received information indicative of the source of data and the data target, automatically assigning values to respective parameters of the first computer executable program to cause the first computer executable program to, when executed, receive data records from the source of data and output processed data records to the data target; and 

based on the selected type of process and the received information about the one or more characteristics of the process, automatically configuring the first computer executable program to reference a particular second computer program that is configurable to receive data records, process data records, and output processed data records, the configuring including: 

automatically identifying the particular second computer program to which the selected type of process corresponds; 

based on the received information about the one or more characteristics of the process, automatically determining values for each of one or more parameters of the particular second computer program, wherein values for parameters of a computer program define a behavior of the computer program when the computer program is executed; and 

automatically assigning the determined values to respective parameters of the particular second computer program to configure the second computer program with respect to receiving data records, processing data records, and outputting processed data records, wherein when the first computer executable program is executed, the assignment of the determined values to the respective parameters of the particular second computer program causes the particular second computer program to behave according to the characteristics of the process indicated by the received information.

18. (New) A computing system for configuring a first computer executable program, the computing system including: 

one or more processors and a memory, the one or more processors and memory configured to: 

receive, through a user interface, a selection of a type of a process from among a set of multiple process types displayed in the user interface, each of the multiple process types corresponding to a respective second computer program, each second computer program configurable to receive data records, process data records, and output processed data records; 

responsive to receiving the selection of the type of process, display, in the user interface, a prompt for information about one or more characteristics associated with a process of the selected type, wherein the prompt is based on the selected type of process; 


through the user interface, responsive to the prompt, receive the information about the one or more characteristics associated with the process of the selected type; 












automatically configure the first computer executable program to reference a particular second computer program that is configurable to receive data records, process data records, and output processed data records, the configuring including: 




automatically identifying the particular second computer program to which the selected type of process corresponds; 

based on the received information about the one or more characteristics of the process, automatically determining values for each of one or more parameters of the particular second computer program, wherein values for parameters of a computer program define a behavior of the computer program when the computer program is executed; and

automatically assigning the determined values to respective parameters of the particular second computer program to configure the second computer program with respect to receiving data records, processing data records, and outputting processed data records, wherein when the first computer executable program is executed, the assignment of the determined values to the respective parameters of the particular second computer program causes the particular second computer program to behave according to the characteristics of the process indicated by the received information.

2. The method of claim 1, in which the first computer executable program includes a first dataflow graph including one or more nodes representing data processing components and one or more links representing flows of data between the data processing components.
19. (New) The computing system of claim 18, in which the first computer executable program includes a first dataflow graph including one or more nodes representing data processing components and one or more links representing flows of data between the data processing components.

6. The method of claim 1, in which the second computer program includes a second dataflow graph including one or more nodes representing data processing components and one or more links representing flows of data between the data processing components.
20. (New) The computing system of claim 18, in which the second computer program includes a second dataflow graph including one or more nodes representing data processing components and one or more links representing flows of data between the data processing components.

17. The method of claim 1, including determining the second prompt based on the type of the process.
21. (New) The computing system of claim 18, the one or more processors and memory configured to determine the prompt based on the type of the process.

18. The method of claim 1, wherein the process types of the set of multiple process types include one or more of a mapping process, a filter process, a deduplication process, an aggregation process, a replicate process, a normalization process, a partition and sort process, a change data capture process, and a join process.
22. (New) The computing system of claim 18, wherein the process types of the set of multiple process types include one or more of a mapping process, a filter process, a deduplication process, an aggregation process, a replicate process, a normalization process, a
partition and sort process, a change data capture process, or a join process.

19. The method of claim 1, including automatically configuring the first computer executable program to reference the second computer program at runtime of the first computer executable program.
23. (New) The computing system of claim 18, the one or more processors and memory configured to automatically configure the first computer executable program to reference the second computer program at runtime of the first computer executable program.

20. The method of claim 1, in which automatically configuring the first computer executable program to reference the second computer program includes configuring the first computer executable program to execute the second computer program during execution of the first computer executable program.
24. (New) The computing system of claim 18, in which automatically configuring the first computer executable program to reference the second computer program includes configuring the first computer executable program to execute the second computer program during execution of the first computer executable program.

3. The method of claim 2, in which the first computer executable program includes a data source component and a data target component, and in which automatically assigning values to respective parameters of the first computer executable program comprises: 

assigning, to the data source component of the first computer executable program, a value for a parameter of the data source component, the value indicative of the source of data; and 

assigning, to the data target component of the first computer executable program, a value for a parameter of the data target component, the value indicative of the data target.
25. (New) The computing system of claim 18, in which the first computer executable program includes a data source component and a data target component, and in which automatically assigning values to respective parameters of the first computer executable program comprises: 

assigning, to the data source component of the first computer executable program, a value for a parameter of the data source component, the value indicative of the source of data; 

and assigning, to the data target component of the first computer executable program, a value for a parameter of the data target component, the value indicative of the data target.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192